


EXHIBIT 10.41

 

AMENDMENT NO. 1

TO THE

SEALY EXECUTIVE SEVERANCE BENEFIT PLAN

 

THIS AMENDMENT NO. 1 to the Sealy Executive Severance Benefit Plan is hereby
made by Sealy Corporation, a corporation organized and existing under and by
virtue of the laws of the State of Delaware (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Company previously established a severance benefit plan for certain
of its executive employees and for certain executive employees of certain of its
Subsidiaries in order to provide for such executive employees an opportunity to
receive certain cash and other benefits in the event of separation from service,
under certain conditions specified therein; and

 

WHEREAS, the Company reserved the right, pursuant to Section 7.1 of the Plan, to
make certain amendments thereto at any time; and

 

WHEREAS, it is the desire and intent of the Company to amend the Plan in order
to clarify an ambiguous provision with respect to the time of commencement of
certain payments under the Plan and to correct a faulty cross reference;

 

NOW, THEREFORE, pursuant to Section 7.1 of the Plan, the Company hereby amends
the Plan, effective immediately upon execution of this Amendment No. 1, as
follows:

 

(1)                                  Section 5.4 of the Plan is hereby amended
by the deletion of said Section 5.4 in its entirety and the substitution in lieu
thereof of a new said Section 5.4 to read as follows:

 

“5.4         Payment of Cash Severance Pay.  If a Participant has a Separation
from Service and is entitled to benefits under the Plan as determined pursuant
to

 

--------------------------------------------------------------------------------


 

Section 4.1, then payment of the cash severance pay specified in Section 5.1(a),
as reduced pursuant to Section 5.2, shall commence to be made on a date selected
by the Plan Administrator which is not more than thirty (30) days following the
Participant’s Separation from Service.  Such payments shall be subject to the
following rules:

 

(a)           Payments shall be made on a semi-monthly basis;

 

(b)                                 Payments shall continue, unless benefits are
forfeited as provided elsewhere in this Plan, for a number of semi-monthly
payments equal to the Participant’s number of weeks of cash severance pay (as
determined pursuant to Section 5.1(a) hereof) divided by two and
fifteen-hundredths (2.15), with any fractional quotient rounded up to the next
greater integer;

 

(c)                                  Each semi-monthly payment shall be equal,
unless benefits are further reduced or forfeited as provided elsewhere in this
Plan, to his total cash severance pay specified in Section 5.1(a), as reduced
pursuant to Section 5.2, divided by the number of payments determined pursuant
to Section 5.3(b) above; and

 

(d)                                 Payments shall be subject to all applicable
tax withholding and authorized deductions.

 

For purposes of this Plan, and in accordance with Treasury Regulation
Section 1.409A-2(b)(2)(iii), each semi-monthly payment is to be treated as one
in a series of separate payments.”

 

IN WITNESS WHEREOF, Sealy Corporation, by its appropriate officer, duly
authorized, has caused this Amendment to the Plan to be executed, as of the 20th
day of December, 2010.

 

 

SEALY CORPORATION

 

 

 

 

 

By:

/s/ Carmen J. Dabiero

 

--------------------------------------------------------------------------------
